DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 12-13, 22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Patent Application Publication 2016/0199657), hereinafter Jiang, in view of Mashiach et al. (US Patent Application Publication 2014/0031892), hereinafter Mashiach, further in view of Schommer et al. (US Patent Application Publication 2005/0075700), hereinafter Schommer.
Regarding claims 1 and 22, Jiang discloses a neurostimulation system for delivering one or more electrical pulses to a target region within a patient's body (Jiang, ¶[0078], neurostimulation system 100 having IPG 10), the system comprising: an implantable neurostimulator for delivering the one or more electrical pulses (Jiang, IPG 10; ¶[0078]), the implantable neurostimulator comprising: a hermetic housing comprising a biocompatible material (Jiang, ¶[0084], hermetic ceramic housing); an energy storage feature configured to power the implantable neurostimulator (Jiang, ¶[0081], batteries); a receiving coil assembly comprising an elongate wire winding wound around a first ferritic core (Jiang, Fig. 5B, elongate wire winding wound around ferrite core; ¶[0084], ¶[0086]); and control circuitry configured to control recharging of the energy storage feature (Jiang, ¶[0081],  a processor and/or memory adapted to provide instructions to and receive information from the other components of the INS; energy storage feature, such as one or more capacitors, one or more batteries, and typically includes a wireless charging unit, ¶[0096]); and a charging device for wirelessly delivering energy to the implantable neurostimulator (Jiang, ¶[0079], CD 50; CD is used for transcutaneous charging of the IPG through RF induction), the charging device comprising: a sending coil assembly (Jiang, Fig. 6A; ¶[0098]). Jiang does not disclose the sending coil assembly comprising a planar wire winding on a surface of a second ferritic core. Mashiach teaches that a sending coil for powering an implantable neurostimulator may use a planar sending coil that is attached to a ferritic core (Mashiach, ¶[0050], coil may include a ferrite core, and the primary antenna may have many different structures, ¶[0068], including planar embodiments depicted in Figs. 11a and 11b; the elongate planar assemblies of Figs. 11a and 11b may also both be used as sending or receiving coils, therefore, referring to the limitations of claim 22, it may also be an elongate receiving coil assembly). Mashiach doesn’t teach explicitly that the planar wire winding is located on a surface of a second ferritic core; Mashiach does not teach the exact configuration of the embodiment with the planar sending coil and a ferritic core. Schommer teaches a sending coil that is a planar winding on a surface of a second ferritic core (Schommer, Fig. 10, sending coil 54 is positioned on the surface of second ferritic core 58; though there is an adhesive between the coil and the core, Schommer’s invention still constitutes a winding on a surface of a second ferritic core, since the claim language does not specify that there may be no intervening elements). It would have been obvious to one having ordinary skill in the art to modify Jiang’s invention with Mashiach’s teachings by attaching a planar sending coil to a ferritic core , and to further modify the invention according to Schommer’s teachings, and to place the planar coil of Mashiach on the surface of the second ferritic core, in order to maintain a flat profile on the subject’s skin (regarding claim 22), or a second ferritic core (regarding claim 1) because Mashiach teaches that the sending coil may take any number of different embodiments (thus, that its geometry is not critical to its success) and a planar coil will lead to a less bulky exterior unit.
Regarding claim 8, Jiang teaches that the charging device comprises charging circuitry for controlling powering of the sending coil assembly to generate a magnetic field to transfer power to the implantable neurostimulator (Jiang, ¶[0083], ¶[0086]).
Regarding claims 12 and 27, Jiang and Mashiach do not explicitly teach the nature of the ferritic core in the embodiment with a planar antenna. Schommer teaches that a ferrite disk may be used for a magnetic core (Schommer, ¶[0033]). It would have been obvious to one having ordinary skill in the art to use a disk for the second ferritic core in order to maintain the flat and planar configuration of the antenna and the ferritic core.
Regarding claim 24, the modified Jiang invention does not disclose that the planar wire winding is off-center on the surface of the second ferritic core. Schommer in the related art of implantable medical system discloses an embodiment wherein a planar wire winding is off-center on the surface of the second ferritic core (Schommer, ¶[0072], Figs. 10 and 11, magnetic core 58 used with primary coil 54; Fig. 12, lower portion 122 of magnetic core 58 can be rotated to a plurality of positions within primary coil 58 by rotating core cup assembly 92, including locking in four different positions by detents 96 and detent spring 98, Fig. 6). It would have been obvious to one having ordinary skill in the art to make it possible to place the planar wire winding off-center on the surface of the ferritic core in order to be able to adjust and maximize power transfer between the external antenna and implantable medical device via fine adjustment (Schommer, ¶[0072-0073]).
Regarding claims 13 and 28, Jiang teaches that the first ferritic core comprises a rod (Jiang, Fig. 5B, ferrite coil in charging assembly 15 is a rod).

Claims 2-3, 9-11, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Mashiach and Schommer, further in view of Ahn et al. (US Patent Application Publication 2005/0288743), hereinafter Ahn.
Regarding claim 2, Jiang further discloses that the elongate wire winding extends parallel to a central axis of the first ferritic core (Jiang, Fig 5B; ¶[0086], the ferrite core is part of the charging coil assembly 15). The modified Jiang invention does not teach the relationship between the winding axis of the planar wire winding and the core axis of the second ferritic core. Ahn teaches an implantable neurostimulation system with wireless power transmitted by a first and a second antenna, wherein a winding axis of the planar wire winding is parallel to a core axis of the second ferritic core (Ahn, Figs 1-2, ¶[0031], charging coils 15 are wound onto a bobbin 17 for stability and ease of assembly, and the bobbin 17 is inserted into a toroid ferrite core 18 that is formed with a circular recess for receiving the bobbin 17). It would have been obvious to one having ordinary skill in the art to modify the modified Jiang invention with Ahn’s teachings, because the modified Jiang invention does not describe in detail the arrangement of the ferrite core with the second antenna.
Regarding claim 3, the modified Jiang invention teaches Ahn that the wire winding and the second ferritic core are coaxial (Anh, Figs. 1-2; ¶[0030] charging coils 15). It would have been obvious to one having ordinary skill in the art to locate the planar coils coaxially with the second ferritic core in order to reduce heating during charging (Jiang, ¶[0086]).
Regarding claim 23, Jiang does not teach the placement of the planar wire winding on the surface of the ferritic core. Ahn teaches that a wire winding is centered on the surface of the second ferritic core (Ahn, Figs 1-2 for illustration of wire winding mounted to inside surface of ferrite core 18; ¶[0030], ¶[0031]). It would have been obvious to one having ordinary skill in the art to center the planar wire winding on the surface of the ferritic core in order to reduce heating during use of the antenna.
Regarding claims 9 and 25, in the modified Jiang invention, Jiang teaches that the charging device comprises charging circuitry for controlling powering of the sending coil assembly to generate a magnetic field to transfer power to the implantable neurostimulator (Jiang, ¶[0083], ¶[0086]). Jiang does not teach placement of a second ferritic core. Anh teaches that the ferritic core is positioned between the charging circuitry and the wire winding (Anh, Fig. 2). It would have been obvious to one having ordinary skill in the art to position the ferritic core between the charging circuitry and the planar wire winding in order to decrease interference.
Regarding claims 10-11 and 26, the modified Jiang invention, via Ahn’s teaching, discloses that the ferritic core is configured to isolate the charging circuitry from the magnetic field (Ahn, ¶[0031], The ferrite core 18 provides EMI shielding capabilities against outside interference, and charging coils 15 are enclosed inside the ferrite core 18 by an isolation composite cover 14). It would have been obvious to one having ordinary skill in the art to isolate the charging circuitry from the magnetic field using the ferritic core or the second ferritic core in order to protect the circuitry from outside interference.

Claims 4-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Mashiach, further in view of Schommer et al. (US Patent Application Publication 2005/0075700), hereinafter Schommer.
Regarding claims 4 and 17, the modified Ahn invention does not disclose that the planar wire winding is off-center on the surface of the second ferritic core. Schommer in the related art of implantable medical system discloses an embodiment wherein a planar wire winding is off-center on the surface of the second ferritic core (Schommer, ¶[0072], Figs. 10 and 11, magnetic core 58 used with primary coil 54; Fig. 12, lower portion 122 of magnetic core 58 can be rotated to a plurality of positions within primary coil 58 by rotating core cup assembly 92, including locking in four different positions by detents 96 and detent spring 98, Fig. 6). It would have been obvious to one having ordinary skill in the art to make it possible to place the planar wire winding off-center on the surface of the ferritic core in order to be able to adjust and maximize power transfer between the external antenna and implantable medical device via fine adjustment (Schommer, ¶[0072-0073]).
Regarding claim 5, the modified Jiang invention in view of Ahn discloses the wire winding comprising a winding axis extending along a centerline of the wire winding, and the second ferritic core comprises a core axis along a centerline of the second ferritic core and perpendicular to the surface of the second ferritic core (Anh, Figs 1-2, ¶[0030]). It would have been obvious to one having ordinary skill in the art to incorporate these same teachings in the embodiment as taught by Mashiach with a planar antenna, because Mashiach does not otherwise teach the details of the ferritic core as it relates to the planar wire winding.
Regarding claim 6, the modified Jiang invention does not disclose wherein the winding axis of the planar wire winding is laterally offset with respect to the core axis of the second ferritic core. Schommer in the related art of implantable medical system discloses wherein the winding axis of the planar wire winding is laterally offset with respect to the core axis of the second ferritic core (Schommer, ¶[0072], Figs. 10 and 11, magnetic core 58 used with primary coil 54; Fig. 12, lower portion 122 of magnetic core 58 can be rotated to a plurality of positions within primary coil 58 by rotating core cup assembly 92, including locking in four different positions by detents 96 and detent spring 98, Fig. 6). It would have been obvious to a person having ordinary skill in the art to modify the system of Jiang and Ahn with the teaching of Schommer, wherein the winding axis of the planar wire winding is laterally offset with respect to the core axis of the second ferritic core as this would have provided the advantage for maximizing power transfer between the external antenna and implantable medical via fine adjustment (Schommer, ¶[0072]-[0073]).
Regarding claim 7, Jiang does not clearly teach the placement of the winding axis of a planar antenna and the core axis. Anh teaches that in an implantable system for wirelessly transmitting power, the winding axis and the core axis are parallel (Anh, Figs. 1-2 ¶[0030]). It would have been obvious to one having ordinary skill in the art, in an embodiment as taught by Mashiach with a planar antenna, to make the winding axis and the core axis of a planar antenna parallel, in order to protect electronics against inference.
Regarding claim 14, Ahn teaches a method of charging an implantable neurostimulator with a charging device (Ahn, ¶[0030], charging coils 15 on one side, and circuit components 23 on the other side that are connectable by power cable 22 to a controller (not shown) for controlled application of recharging power), the method comprising: positioning a charging device adjacent to an implantable neurostimulator (Ahn, Fig. 7; ¶[0039] "FIGS. 7 and 8 (A&B) illustrate the operation of the contactless power transfer system), the implantable neurostimulator comprising a receiving coil assembly (Ahn, ¶[0033], ¶[0040], Fig. 7); and generating a magnetic field via powering of a sending coil assembly of the charging device (Ahn, ¶[0033]), the sending coil assembly comprising a wire winding coupled to a surface of a second ferritic core, wherein the second ferritic core is monolithic (Ahn, ¶[0031], sending coils 15 form planar winding couple to monolithic or rigid core 18"). Ahn does not expressly teach that the sending coil may be planar or that a planar wire winding is on top of the second ferritic core. Mashiach teaches that a sending coil for powering an implantable neurostimulator may use a planar sending coil that is attached to a ferritic core (Mashiach, ¶[0050], coil may include a ferrite core, and the primary antenna may have many different structures, ¶[0068], including planar embodiments depicted in Figs. 11a and 11b). Mashiach doesn’t teach explicitly that the planar wire winding is located on a surface and on top of of a second ferritic core; Mashiach does not teach the exact configuration of the embodiment with the planar sending coil and a ferritic core. Schommer teaches a sending coil that is a planar winding on a surface of a second ferritic core (Schommer, Fig. 10, sending coil 58 is positioned on the surface of second ferritic core 58; though there is an adhesive between the coil and the core, Schommer’s invention still constitutes a winding on a surface of a second ferritic core, since the claim language does not specify that there may be no intervening elements). It would have been obvious to one having ordinary skill in the art to modify Jiang’s invention with Mashiach’s teachings by attaching a planar sending coil to a ferritic core , and to further modify the invention according to Schommer’s teachings, and to place the planar coil of Mashiach on the surface of the second ferritic core, in order to maintain a flat profile on the subject’s skin (regarding claim 22), or a second ferritic core (regarding claim 1) because Mashiach teaches that the sending coil may take any number of different embodiments (thus, that its geometry is not critical to its success) and a planar coil will lead to a less bulky exterior unit. It would have been obvious to one having ordinary skill in the art to modify Ahn’s invention with Mashiach’s teachings because Mashiach teaches that the sending coil may take any number of different embodiments (thus, that its geometry is not critical to its success) and a planar coil will lead to a less bulky exterior unit. Ahn teaches that the charging circuitry of the charging device is isolated from the magnetic field by the second ferritic core (Ahn, Fig 1; ¶[0031] "The charging coils 15 are wound onto a bobbin 17 for stability and ease of assembly, and the bobbin 17 is inserted into a toroid ferrite core 18 that is formed with a circular recess for receiving the bobbin 17. The ferrite core 18 provides EMI shielding capabilities against outside interference and, due to the open-face toroid configuration, directionalizes the transmission to maximize power transmission to the implantable medical device).
Regarding claim 15, the modified Ahn invention teaches that the second ferritic core is positioned between the planar wire winding and the charging circuitry (Ahn, Fig. 1, ¶[0030], FIG. 5, secondary coils 36 of the medical device that is implanted inside the human body, ¶[0031]).
Regarding claim 16, the modified Ahn invention teaches that the planar wire winding is centered on the surface of the second ferritic core (Ahn, Figs 1-2 for illustration of planar wire winding mounted to inside surface of ferrite core 18; ¶[0030], ¶[0031]).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Mashiach, further in view of Jiang.
Regarding claim 18, Ahn teaches a receiving coil assembly, but Ahn does not clearly show the assembly as it relates to a ferritic core. Jiang teaches an implantable neurostimulator that wirelessly transfers power between two antennas, comprising an elongate wire winding wound around a first ferritic core (Jiang, Fig. 5B, elongate wire winding wound around ferrite core; ¶[0084], ¶[0086]). It would have been obvious to one having ordinary skill in the art to wind the elongate wire around a first ferritic core because it helps reduce heating during use of the antenna.
Regarding claim 19, Ahn teaches an implantable neurostimulation system with wireless power transmitted by a first and a second antenna, wherein a winding axis of the planar wire winding is parallel to a core axis of the second ferritic core (Ahn, Figs 1-2, ¶[0031], charging coils 15 are wound onto a bobbin 17 for stability and ease of assembly, and the bobbin 17 is inserted into a toroid ferrite core 18 that is formed with a circular recess for receiving the bobbin 17). It would have been obvious to one having ordinary skill in the art to modify the modified Jiang invention with Ahn’s teachings, because the modified Jiang invention does not describe in detail the arrangement of the ferrite core with the second antenna.
Regarding claims 20 and 21, Ahn teaches that the charging device is positioned adjacent to the implantable neurostimulator (Ahn, Fig. 7), but Ahn does not teach that the central axis of the first ferritic core is non-parallel to the winding axis of the planar wire winding. Jiang teaches that the charging device is positioned adjacent to the neurostimulator (Jiang, Fig. 9F, external charger 50 with implantable stimulator 10), and in the modified Ahn invention, the first ferritic core (Jiang, ferritic core in coil 15, seen in Fig. 5B in implantable stimulator 10) is perpendicular to the winding axis of the planar wire winding (Jiang, the planar coil is in stimulator 50, such that the planar antenna’s central axis is perpendicular to the skin surface, and implantable stimulator 10’s ferritic core is parallel to the skin’s surface). It would have been obvious to one having ordinary skill in the art to position the charging device such that the central axis of the first ferritic core is non-parallel, and perpendicular, to the winding axis of the planar wire winding, because Jiang teaches that this is an effective arrangement.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered. In response to the arguments, the examiner has added a reference to clarify the positioning of the planar coil on the ferritic core in the modified Ahn and Jiang invention.
The examiner does not agree with the applicant’s interpretation of the Ahn invention. In the examiner’s opinion, the coil assembly can be on top of of a second ferrite core even if it is inset (the surface has a relief, and it is on top of the surface, even if it is inset into a groove or channel) and it is also the examiner’s interpretation that a winding is on a surface of the coil if the wire is inset; the inset portion is still part of the coil’s surface.
With regard to the applicant’s argument that Schommer does not teach a coil on the surface of the second core, the examiner holds that Schommer does teach a coil on the surface of the second core, as illustrated in Fig. 10 of the Schommer reference. The claim language does not specify that the coil may not be inset into the core. The claim language does not specify that there may be no intervening elements between the core and the coil; indeed, an ordinary person would say that the examiner’s keyboard is on the surface of her desk, even though the keyboard sits on top of a blotter containing a calendar (that is, several elements of components between the keyboard and the desk). The gross placement of the keyboard is nevertheless on the examiner’s desk, just as the placement of the coil in Schommer’s invention is on the core, with a few thin elements providing mechanical support for the coil. The examiner therefore finds it to be obvious to one having ordinary skill in the art, that a coil may be found on the surface of the core, with or without a few supportive elements, in order to provide the thinnest possible profile for the device. If the applicant wishes to preclude the Schommer reference from use, the examiner recommends amending the claim to indicate that there are no intervening elements between the antenna coil and the core.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792